DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 05/02/2022.

Status of Claims
2.		Claims 1, 3, 62, 65, 70-72, 74 and 76-77 have been amended.
		Claims 2 and 64 has been cancelled.
		Claims 292-298 have been added as new claims.
		Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 are 	currently pending and have been rejected.

Status of the Application
3.		Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 have been examined in this application. This communication is the first action on the merits.

Continued Examination under 37 CFR 1.114
4.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/02/2022 has been entered.

Response to Amendments
5.		Applicant’s amendment filed on 05/02/2022 necessitated new grounds of rejection in this office action.

IDS Statements
6.		The information disclosure statement filed on 05/02/2022 complies with the provisions 	of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Response to Arguments
7.		Examiner adds a claim objection to Dependent Claim 5. See Claim Objections section shown below.
8.		Applicant’s arguments, see pages 11-22 filed on 05/02/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 have been fully considered and is found not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
9.		Applicant’s arguments, see pages 22-26, filed on 05/02/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-4, 5, 12, 15-22, 24, 26-27, 29, 62, 64-65, 70-73, 77, 86-87 and 90 have been fully considered and is found not persuasive. 
		The 35 U.S.C. § 103 Claim Rejections of Claims 1-4, 5, 12, 15-22, 24, 26-27, 29, 62, 64-65, 70-73, 77, 86-87 and 90 have been amended according to new grounds of rejection.  Therefore, Applicant’s prior art arguments are moot. See also Examining Section with Respect to Prior Art shown below.

Claim Objections
10. 		Dependent Claim 5 is objected to because of the following informalities:  
	(A). 	Dependent Claim 5 recites from the 2nd limitation: “determining subsequent flow 	analysis data from the subsequent [[flow data]].” Examiner interprets the term “subsequent 	flow data” should refer to “subsequent product flow data”. Therefore, the 2nd limitation in 	Dependent Claim 5 should read as follows: “determining subsequent flow analysis data from the 	subsequent product flow data.”
		Appropriate correction is required.

Response to 35 U.S.C. § 101 Arguments
11.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1, 3, 5, 12, 15-22, 24, 	26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 have been fully considered, but they are 	found not persuasive (see Applicant Remarks, Pages 11-22, dated 05/02/2022). 	Examiner respectfully disagrees. 
		Argument #1:
	(A). 	Applicant asserts that a proper rejection under 35 U.S.C. § 101 requires that the claims 	be compared to some case where the courts have recognized that a judicial exception is present 	(see Applicant Remarks, Page 11, dated 05/02/2022). Examiner respectfully disagrees.
		According to the document Frequently Asked Questions (FAQs) on the 2019 Revised 	Patent Subject Matter Eligibility Guidance (“2019 PEG”), F-4 states: “Can I compare the claimed 	concept in my application to the claim in one of the § 101 examples to determine whether the 	claim recites an abstract idea.” No. You should compare the claimed concept in your 	application to the enumerated groupings in the 2019 PEG. The examples should 	not be used as a 	basis for a subject matter eligibility rejection. The examples, however, may be considered as 	showing the application of the enumerated groupings in the 2019 PEG with respect to particular 	fact situations. While it may be acceptable for applicants to cite an example in support of an 	argument for finding eligibility in an appropriate factual situation, applicants should not be 	required to model their claims or responses after the examples to attain eligibility.
		Argument #2:
(B).	Applicant argues that Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 11-18, dated 05/02/2022). Examiner respectfully disagrees.
In response, these abstract idea limitations (as identified below in the 35 U.S.C. 101 analysis section), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) ) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Also according to October 2019 Update: Subject Matter Eligibility: Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. “After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
That is, other than reciting the elements of (e.g., “the plurality of micro climate sensors”, “a plurality of reusable micro climate sensors”, “server”, “electronic device”, etc…) nothing in the claim element(s) precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) ) using pen and paper as a physical aid.
Evidence for such “Mental Processes” is provided herein shown at Applicant’s Specification ¶ [0222]: “As the employee gathers the goods 1025 for a particular outbound shipment, they may log the goods assembled 1025 (step 6904) and log specific micro-climate sensors 212 to be deployed with that shipment (step 6908). The act of logging the goods 1025 and micro sensors 212 may include associating specific items of sale and specific micro-climate sensors 212 with shipment specific information such as receiving location, transport to be used, specific transport vehicle, and the like. In embodiments, the act of logging the specific micro-climate sensors 212 may include resetting the sensors. The micro-climate sensors 212 may then be incorporated into the shipment as indicated (step 6910), e.g., placed in a carton of a specific type of good, placed at a specific location on the pallet, and the like. Data measured by the logged micro-climate sensors 212 may then be read by the receiving system 1006 at the receiving location.” 
Examiner notes that the act of logging specific items of sale with sensors can be done by an employee writing down and/or recording on a piece of paper a specific or particular item of sale (e.g., an apple with a particular SKU) with a particular micro-climate sensor (e.g., micro-climate sensor number or identifier with the apple and its corresponding SKU in question).
Furthermore, Applicant’s Specification ¶ [0100] defines “flow analysis data” as: ““Flow analysis data”, as used herein, may include processed and/or analyzed product flow data. Non-limiting examples include contiguous data with respect to travel and/or storage times, temperatures, ripeness, actionable items, etc.”
Applicant’s Specification ¶ [0147] defines transmitting flow analysis data: “The apparatus 2600 may further include a flow analysis circuit 2822 to derive flow analysis data 2824 from processed flow data 2814. A flow analysis provisioning circuit 2826 may transmit the flow analysis data 2824. The apparatus 2600 may further include a standard operating procedure deviation circuit 2828 which may determine deviation data 2830 from flow analysis data 2824 and processed standard operating procedure data 2820. A deviation provisioning circuit 2840 may transmit deviation data 2830 to a mobile device, a display, a user interface, or the like. A flow visualization circuit 2832 may determine visualized flow data 2834 from deviation data 2830, flow analysis data 2824, and processed standard operating procedure data 2820. A flow visualization provisioning circuit 2836 may transmit visualized flow data 2838 to a mobile device, an electronic device, a display, a user interface, or the like, to interpret and display the visualized flow data 2838.”
Applicant’s Specification ¶ [0148]: “A portion 2900 of the apparatus 2600 (FIG. 26) may include a recommendation circuit 2912 to generate, in response to the deviation data 2910, a recommended action value 2914. A recommended action value provisioning circuit 2918 may transmit the recommended action value 2914 to an electronic device, mobile device, or the like to interpret and display the recommended action value 2914.”
Examiner notes that a person (e.g., such as a store employee or a store manager) using a computer or a mobile device can interpret and display the flow analysis data (e.g., which are travel times, storage times, temperatures, ripeness and actionable items of items of sale) as well as the deviation data which is data that represents the change from the SOP (standard operating procedure). 
Also for example Figs. 13-14 via Applicant’s drawings Examiner interprets demonstrating “transmitting and displaying flow analysis data.” In Applicant’s Drawings Fig. 14 for example; is a visual representation of displaying the flow analysis data of an individual item of sale (e.g., lettuce) contiguously with respect to safe temperature to store lettuce and unsafe temperature for lettuce when it is time to throw out and dispose of.
See also Figs. 73-75 and Figs. 82-83 of Applicant’s Drawings for additional evidence.
Evidence for such “Mental Processes” is provided here by the claimed “capturing product flow data” as supported from Applicant’s Specification ¶ [0266]: “Such an evaluation may provide for a store operator to readily detect problematic stores that may need adjustments to their corresponding SOP and/or further employee training. Further still, by capturing product flow data downstream of and/or including a distribution center, some embodiments of the system for product management may provide insights into portions of a supply chain that has been overlooked by traditional approaches.  By capturing product flow data downstream of and/or including a distribution center, some embodiments of the system for product management may provide insights into portions of a supply chain that has been overlooked by traditional approaches.” 
Moreover, the mere recitation of computer components such as (e.g., “a plurality of reusable micro climate sensors”, “the plurality of micro climate sensors”, “server” & “electronic device”, etc…) does not take the claims out of “Mental Processes” grouping.
Dependent Claims 3, 5, 12, 15-22, 24, 26-27, 29, 65, 70-77, 79, 86-87, 90, 292-298:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations of the “Mental Processes” Grouping and are further directed to additional abstract ideas as described in Claims 1 and 62.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
 [Step 2A Prong 1 = Yes, Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 recite an abstract idea.] 
Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.
		Argument #3:
(C).	Applicant argues that Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 18-22, dated 05/02/2022). Examiner respectfully disagrees.
In response, Independent Claims 1 and 62 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “the plurality of micro climate sensors”, “a plurality of reusable micro climate sensors”, “server”, “electronic device”, etc…) which are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the reporting on a condition of a plurality of items of sale, subject to spoilage, throughout the supply chain in a retail store and/or grocery store field (see MPEP § 2106.05 (h)). The claims specify that the abstract idea of monitoring and analyzing “reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain” data relating to activities in a grocery store or retail store are executed in a computer environment, because this requirement merely limits the claims to the computer field.
Additionally and/or alternatively, certain limitations in Independent Claims 1 and 62 contain insignificant extra-solution activities (see MPEP § 2106.05(g)) (e.g., limitations amount to necessary data outputting such as “transmitting the flow analysis data” and “transmit product flow data for an individual item of sale” and “display the flow analysis data”). Regarding the limitation “log data that matches each of the plurality of reusable micro-climate sensors with its corresponding single item of sale”, Examiner notes that this recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or containing a limitation amounting to consulting and updating an activity log reflective of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Dependent Claims 3, 5, 12, 15-22, 24, 26-27, 29, 65, 70-77, 79, 86-87, 90, 292-298 recite additional elements such as (e.g., “the plurality of micro climate sensors”, “a plurality of reusable micro climate sensors”, “server”, “electronic device”, etc…) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of the interpretation and display of the flow analysis data concerning the condition of a plurality of items of sale subject to spoilage throughout a supply chain on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain in a retail store and/or grocery store field (see MPEP § 2106.05 (h)). The claims specify that the abstract idea of monitoring and analyzing “reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain” data relating to activities in a grocery store or retail store are executed in a computer environment, because this requirement merely limits the claims to the computer field.
Furthermore, certain limitations in the Dependent Claims reflect insignificant extra-solution activities. Dependent Claims 29, 64, 74, 76-77 & 79 contain insignificant extra-solution activities (see MPEP § 2106.05(g)) that are reflective of limitations amounting to necessary data outputting (e.g., such as “transmitting the alert message” (see Dependent Claim 29); “the server is further structured to determine and transmit deviation data from a standard operating procedure (SOP) based at least in part on comparing the flow analysis data to the SOP data, wherein the deviation data indicates a deviation from the SOP data” (see Dependent Claim 64); “the server is further structured to generate and transmit, in response to the deviation data, a recommended action value corresponding to a sale-improvement action to be taken with respect to at least one item of sale of the plurality” (see Dependent Claim 74); “the server is further structured to generate and transmit, in response to the deviation data, a recommended action value indicating that at least one item of the plurality is to be disposed” (see Dependent Claim 76); “the server is further structured to generate and transmit, in response to the deviation data, alert data comprising an indication of the deviation” (see Dependent Claim 77) & “the server is further structured to generate and transmit visualized flow data for depicting a contiguous view of the flow analysis data for at least one of the plurality of items of sale along the supply chain” (see Dependent Claim 79)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Moreover, it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as e.g., “associating each of a (see Independent Claim 1); “generating, ” (see Independent Claim 1); “determining flow analysis data from the product flow data, wherein the flow analysis data corresponds to single items of sale of the plurality and each of the corresponding single items of sale represents one stock keeping unit” (see Independent Claim 1); “transmitting the flow analysis data” (see Independent Claim 1))”], and thus not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶). The claims require the use of 	software to tailor information and provide the results to the user on a computer (see Intellectual 	Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. 	Cir. 2015)).
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Argument #4:
(D).	Applicant argues that the features shown in Independent Claims 1 and 62 constitute 	improvements to the art of provisioning and/or distribution of perishable goods as traditional 	systems are unable to track goods in a supply chain at such a level of granularity with a 	corresponding sensor at two distinct points as a single item of sale travels through a supply 	chain (see Applicant Remarks, Page 19, dated 05/02/2022). Examiner respectfully disagrees.
	In response, Examiner notes that according to October 2019 Update: Subject Matter Eligibility, regarding “improvement to the function of a computer or an improvement to other technology or technical field”: “First the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification (emphasis added).
	After reviewing Applicant’s Specification, Examiner notes that there is no recitation or mentioning of technically showing “how” these processes are achieved as depicted in Fig. 26 and ¶ [0140] incorporating the actual hardware and/or software for executing each of these steps for Independent Claims 1 and 62. Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
At most, the current claims, similar to the ones in “Fairwarning” at p. 1295 last ¶, recite few or narrow algorithms which could arguendo be construed as rules, to analyze the price prediction fuel component and lag prediction data. However the presence of such algorithmically narrowed rules does not necessarily make the claims eligible under the Federal Circuit decision of “McRO, Inc. v. Bandai Namco Games America Inc., No. 15-1080, 2016 U.S. App. LEXIS 16703, 2016 WL 4896481 (Fed. Cir. Sept. 13, 2016)”, hereinafter “McRO”.
Though lengthy and numerous, the current claims, similar to the ones in  
“Elec. Power Grp”, do not go beyond requiring the collection, analysis, and display of available information in a particular field without limiting them to clear, deliberate and sufficient technical means for performing the functions as clear and deliberate advances over conventional computer technology” (see similarity to Federal Circuit rationale in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739”, hereinafter “Elec. Power Grp” at p.1739 last ¶).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”.
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of monitoring and analyzing [e.g., “associating each of a “generating, ” (see Independent Claim 1); “determining flow analysis data from the product flow data, wherein the flow analysis data corresponds to single items of sale of the plurality and each of the corresponding single items of sale represents one stock keeping unit” (see Independent Claim 1); “transmitting the flow analysis data” (see Independent Claim 1))”], via a person by pen to paper as a physical aid identifying a change or deviation based on comparison to the standard operating procedure set by the retail store and outputting the results of the store analysis data in reference to measure of the store’s compliance with the standard operating procedure in a retail environment.
[Step 2A Prong 2 = Yes, Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Argument #5:
(E).	Applicant argues that Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 recite additional elements that amount to significantly more than the judicial exception under revised step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 21-22, dated 05/02/2022). Examiner respectfully disagrees.
Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as “processors / CPUs” shown in Applicant’s Specification ¶ [0111-0112] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0105] &  ¶ [0113-0114] which can be desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers via a communication network and “a server” as shown in Applicant’s Specification ¶ [0112-0114] & ¶ [0117-0118] such as floor data which may be communicated using the in-store network 1009 which may be an existing cellular network using 3G, 4G, or 5G and the like, a local WiFi network (IEEE 802.11x), a short range network (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, 6LoWPan, LTE-M1, NB-IoT, and the like). See for example “micro-climate sensors” corroborating the well-known and conventional nature as shown in NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).” The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 62 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “the plurality of micro climate sensors”, “a plurality of reusable micro climate sensors”, “server”, “electronic device”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain in a retail store and/or grocery store field (see MPEP § 2106.05 (h)). The claims specify that the abstract idea of monitoring and analyzing “reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain” data relating to activities in a grocery store or retail store are executed in a computer environment, because this requirement merely limits the claims to the computer field.
Dependent Claims 3, 5, 12, 15-22, 24, 26-27, 29, 65, 70-77, 79, 86-87, 90, 292-298 recite additional elements such as (e.g., “the plurality of micro climate sensors”, “a plurality of reusable micro climate sensors”, “server”, “electronic device”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. Moreover, these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use by monitoring and analyzing the reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, Examiner provides additional corroborating denoting the well-known or conventionality concerning “micro-climate sensors” and their reusability functionality. 
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
		Fourth, Examiner provides additional evidence corroborating “a SKU” with each product 	in the set of products in a supply chain network. See PG Pub (US 2019/0212760 A1) to Tiwari and 	(US 2019/0152634 A1) to Almogy.
¶ [0073] to Tiwari reference: “The robotic system can then upload these data to the remote computer system, such as in real-time or upon conclusion of the scan routine. Upon receipt of these data, the remote computer system can identify a stock keeping unit (or “SKU”) of each product in the set of products based on features detected in the color image in Block S140, such as by matching these features in the color image to template images of products allocated to this open cooling unit by the store planogram or based on a computer vision model (or a machine learning, deep learning, or other perception model).”
¶ [0525] of (US 2019/0152634 A1) to Almogy reference. “One example is using automated quality prediction procedures and models in order to separate Stock Keeping Units (SKUs) into quality groups that a consumer can select from between based upon their preferences. Actual images of the individual items may be offered to the customer during this product selection process.”
¶ [0526] of (US 2019/0152634 A1) to Almogy reference. “Artificial intelligence and machine learning approaches may also be utilized in connection with dynamic pricing of specific items. That is, automated quality prediction procedures and models can be used to dynamically price each individual item based upon properties such as freshness, expected expiration, and demand.”
¶ [0283] of (US 2019/0152634 A1) to Almogy reference. “For example, individual product items in the field of fresh produce, may comprise a large volume of associated data. That is, an individual fruit or vegetable (e.g., an apple) may be associated with one or more of the following pieces of information:
product item identifier (ID)
size
color
variety
harvest date
source (e.g., farm)
visual inspection result
non-visual inspection result (e.g., softness, gas sample, many others).
¶ [0292] of (US 2019/0152634 A1) to Almogy reference. “The information could travel associated the particular product item, together with product handling specific data (such as a tray identifier, tray location identifier).”
¶ [0293] of (US 2019/0152634 A1) to Almogy reference. “Upon user selection of the particular product item (e.g., apple), the product handling system could dispense the item to the consumer together with packaging (e.g., box, bag, together with any insert) within a short time frame.”
¶ [0298] of (US 2019/0152634 A1) to Almogy reference. “Permit customer selection of specific product items (e.g., a particular tomato) based upon one or more of the following:

specific information (images)
specific or aggregated sensor data
typical images (of others that we sorted into same bin)
meta data accompanying the items (manufacturer's location and pick date if applicable, storage and transportation conditions, etc.).”
Examiner interprets that the Almogy reference demonstrates that a micro-climate sensor is able to monitor individual items of sale at multiple points in a supply chain network process.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 101
12.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 shown below.

13.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
14.		Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 are each focused to a statutory category namely a “method” or a “process” (Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 292-298) and a “system” or an “apparatus” (Claims 62, 65, 70-77, 79, 86-87 and 90).
Step 2A Prong One: Independent Claims 1 and 62 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“associating each of a with a corresponding single item of sale of the plurality by placing of the plurality in relation to its corresponding single item of sale so that detects conditions of its corresponding single item of sale” (see Independent Claim 1);
 “generating, product flow data for the corresponding item of sale at two distinct locations of the supply chain” (see Independent Claim 1);
“determining flow analysis data from the product flow data, wherein the flow analysis data corresponds to single items of sale of the plurality and each of the corresponding single items of sale represents one stock keeping unit” (see Independent Claim 1);
“transmitting the flow analysis data” (see Independent Claim 1);
“ each structured to generate, at two distinct locations of a supply chain, and transmit product flow data for a corresponding single item of sale subject to spoilage to which  of the plurality is associated, the plurality of items of sale flowing through the supply chain” (see Independent Claim 62);
“” (see Independent Claim 62);
“log data that matches each of the  with its corresponding single item of sale” (see Independent Claim 62);
“interpret the product flow data” (see Independent Claim 62);
“determine and transmit flow analysis data from the product flow data” (see Independent Claim 62);
“determine and transmit deviation data based at least in part on comparing the flow analysis data to standard operating procedure (SOP) data wherein the deviation data indicates a deviation from the SOP data” (see Independent Claim 62);
“” (see Independent Claim 62);
“interpret and display the flow analysis data” (see Independent Claim 62)
These abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) ) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Also according to October 2019 Update: Subject Matter Eligibility: Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. “After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
That is, other than reciting the elements of (e.g., “the plurality of micro climate sensors”, “a plurality of reusable micro climate sensors”, “server”, “electronic device”, etc…) nothing in the claim element(s) precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) ) using pen and paper as a physical aid.
Evidence for such “Mental Processes” is provided herein shown at Applicant’s Specification ¶ [0222]: “As the employee gathers the goods 1025 for a particular outbound shipment, they may log the goods assembled 1025 (step 6904) and log specific micro-climate sensors 212 to be deployed with that shipment (step 6908). The act of logging the goods 1025 and micro sensors 212 may include associating specific items of sale and specific micro-climate sensors 212 with shipment specific information such as receiving location, transport to be used, specific transport vehicle, and the like. In embodiments, the act of logging the specific micro-climate sensors 212 may include resetting the sensors. The micro-climate sensors 212 may then be incorporated into the shipment as indicated (step 6910), e.g., placed in a carton of a specific type of good, placed at a specific location on the pallet, and the like. Data measured by the logged micro-climate sensors 212 may then be read by the receiving system 1006 at the receiving location.” 
Examiner notes that the act of logging specific items of sale with sensors can be done by an employee writing down and/or recording on a piece of paper a specific or particular item of sale (e.g., an apple with a particular SKU) with a particular micro-climate sensor (e.g., micro-climate sensor number or identifier with the apple and its corresponding SKU in question).
Furthermore, Applicant’s Specification ¶ [0100] defines “flow analysis data” as: ““Flow analysis data”, as used herein, may include processed and/or analyzed product flow data. Non-limiting examples include contiguous data with respect to travel and/or storage times, temperatures, ripeness, actionable items, etc.”
Applicant’s Specification ¶ [0147] defines transmitting flow analysis data: “The apparatus 2600 may further include a flow analysis circuit 2822 to derive flow analysis data 2824 from processed flow data 2814. A flow analysis provisioning circuit 2826 may transmit the flow analysis data 2824. The apparatus 2600 may further include a standard operating procedure deviation circuit 2828 which may determine deviation data 2830 from flow analysis data 2824 and processed standard operating procedure data 2820. A deviation provisioning circuit 2840 may transmit deviation data 2830 to a mobile device, a display, a user interface, or the like. A flow visualization circuit 2832 may determine visualized flow data 2834 from deviation data 2830, flow analysis data 2824, and processed standard operating procedure data 2820. A flow visualization provisioning circuit 2836 may transmit visualized flow data 2838 to a mobile device, an electronic device, a display, a user interface, or the like, to interpret and display the visualized flow data 2838.”
Applicant’s Specification ¶ [0148]: “A portion 2900 of the apparatus 2600 (FIG. 26) may include a recommendation circuit 2912 to generate, in response to the deviation data 2910, a recommended action value 2914. A recommended action value provisioning circuit 2918 may transmit the recommended action value 2914 to an electronic device, mobile device, or the like to interpret and display the recommended action value 2914.”
Examiner notes that a person using a computer or a mobile device can interpret and display the flow analysis data (e.g., which are travel times, storage times, temperatures, ripeness and actionable items of items of sale) as well as the deviation data which is data that represents the change from the SOP (standard operating procedure).
Evidence for such “Mental Processes” is provided here by the claimed “capturing product flow data” as supported from Applicant’s Specification ¶ [0266]: “Such an evaluation may provide for a store operator to readily detect problematic stores that may need adjustments to their corresponding SOP and/or further employee training. Further still, by capturing product flow data downstream of and/or including a distribution center, some embodiments of the system for product management may provide insights into portions of a supply chain that has been overlooked by traditional approaches.  By capturing product flow data downstream of and/or including a distribution center, some embodiments of the system for product management may provide insights into portions of a supply chain that has been overlooked by traditional approaches.” 
Moreover, the mere recitation of computer components such as (e.g., “a plurality of reusable micro climate sensors”, “the plurality of micro climate sensors”, “server” & “electronic device”, etc…) does not take the claims out of “Mental Processes” grouping.
Dependent Claims 3, 5, 12, 15-22, 24, 26-27, 29, 65, 70-77, 79, 86-87, 90, 292-298:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations of the “Mental Processes” Grouping and are further directed to additional abstract ideas as described in Claims 1 and 62.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
 [Step 2A Prong 1 = Yes, Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 recite an abstract idea.] 
Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“associating each of a plurality of micro-climate sensors with a corresponding single item of sale of the plurality by placing each of the micro-climate sensors of the plurality in relation to its corresponding single item of sale so that each of the micro-climate sensors detects conditions of its corresponding single item of sale” (see Independent Claim 1);
 “generating, via each of the plurality of micro-climate sensors, product flow data for the corresponding single item of sale at two distinct locations of the supply chain” (see Independent Claim 1);
“determining flow analysis data from the product flow data, wherein the flow analysis data corresponds to single items of sale of the plurality and each of the corresponding single items of sale represents one stock keeping unit” (see Independent Claim 1);
“transmitting the flow analysis data” (see Independent Claim 1);
“a plurality of reusable micro-climate sensors each structured to generate, at two distinct locations of a supply chain, and transmit product flow data for a corresponding single item of sale subject to spoilage to which each reusable micro-climate sensor of the plurality is associated, the plurality of items of sale flowing through the supply chain” (see Independent Claim 62);
“a server structured to” (see Independent Claim 62);
“log data that matches each of the plurality of reusable micro-climate sensors with its corresponding single item of sale” (see Independent Claim 62);
“interpret the product flow data” (see Independent Claim 62);
“determine and transmit flow analysis data from the product flow data” (see Independent Claim 62);
“determine and transmit deviation data based at least in part on comparing the flow analysis data to standard operating procedure (SOP) data, wherein the deviation data indicates a deviation from the SOP data” (see Independent Claim 62);
“wherein the server is in communication with an electronic device structured to” (see Independent Claim 62);
“interpret and display the flow analysis data” (see Independent Claim 62)
Independent Claims 1 and 62 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “the plurality of micro climate sensors”, “a plurality of reusable micro climate sensors”, “server”, “electronic device”, etc…) which are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the reporting on a condition of a plurality of items of sale, subject to spoilage, throughout the supply chain in a retail store and/or grocery store field (see MPEP § 2106.05 (h)). The claims specify that the abstract idea of monitoring and analyzing “reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain” data relating to activities in a grocery store or retail store are executed in a computer environment, because this requirement merely limits the claims to the computer field.
Additionally and/or alternatively, certain limitations in Independent Claims 1 and 62 contain insignificant extra-solution activities (see MPEP § 2106.05(g)) (e.g., limitations amount to necessary data outputting such as “transmitting the flow analysis data” and “transmit product flow data for an individual item of sale” and “display the flow analysis data”). Regarding the limitation “log data that matches each of the plurality of reusable micro-climate sensors with its corresponding single item of sale”, Examiner notes that this recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or containing a limitation amounting to consulting and updating an activity log reflective of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Dependent Claims 3, 5, 12, 15-22, 24, 26-27, 29, 65, 70-77, 79, 86-87, 90, 292-298 recite additional elements such as (e.g., “the plurality of micro climate sensors”, “a plurality of reusable micro climate sensors”, “server”, “electronic device”, etc…) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of the interpretation and display of the flow analysis data concerning the condition of a plurality of items of sale subject to spoilage throughout a supply chain on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain in a retail store and/or grocery store field (see MPEP § 2106.05 (h)). The claims specify that the abstract idea of monitoring and analyzing “reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain” data relating to activities in a grocery store or retail store are executed in a computer environment, because this requirement merely limits the claims to the computer field.
Furthermore, certain limitations in the Dependent Claims reflect insignificant extra-solution activities. Dependent Claims 29, 64, 74, 76-77 & 79 contain insignificant extra-solution activities (see MPEP § 2106.05(g)) that are reflective of limitations amounting to necessary data outputting (e.g., such as “transmitting the alert message” (see Dependent Claim 29); “the server is further structured to determine and transmit deviation data from a standard operating procedure (SOP) based at least in part on comparing the flow analysis data to the SOP data, wherein the deviation data indicates a deviation from the SOP data” (see Dependent Claim 64); “the server is further structured to generate and transmit, in response to the deviation data, a recommended action value corresponding to a sale-improvement action to be taken with respect to at least one item of sale of the plurality” (see Dependent Claim 74); “the server is further structured to generate and transmit, in response to the deviation data, a recommended action value indicating that at least one item of the plurality is to be disposed” (see Dependent Claim 76); “the server is further structured to generate and transmit, in response to the deviation data, alert data comprising an indication of the deviation” (see Dependent Claim 77) & “the server is further structured to generate and transmit visualized flow data for depicting a contiguous view of the flow analysis data for at least one of the plurality of items of sale along the supply chain” (see Dependent Claim 79)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as “processors / CPUs” shown in Applicant’s Specification ¶ [0111-0112] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0105] &  ¶ [0113-0114] which can be desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers via a communication network and “a server” as shown in Applicant’s Specification ¶ [0112-0114] & ¶ [0117-0118] such as floor data which may be communicated using the in-store network 1009 which may be an existing cellular network using 3G, 4G, or 5G and the like, a local WiFi network (IEEE 802.11x), a short range network (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, 6LoWPan, LTE-M1, NB-IoT, and the like). See for example “micro-climate sensors” corroborating the well-known and conventional nature as shown in NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).” The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 62 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “the plurality of micro climate sensors”, “a plurality of reusable micro climate sensors”, “server”, “electronic device”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain in a retail store and/or grocery store field (see MPEP § 2106.05 (h)). The claims specify that the abstract idea of monitoring and analyzing “reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain” data relating to activities in a grocery store or retail store are executed in a computer environment, because this requirement merely limits the claims to the computer field.
Dependent Claims 3, 5, 12, 15-22, 24, 26-27, 29, 65, 70-77, 79, 86-87, 90, 292-298 recite additional elements such as (e.g., “the plurality of micro climate sensors”, “a plurality of reusable micro climate sensors”, “server”, “electronic device”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. Moreover, these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use by monitoring and analyzing the reporting on a condition of a plurality of items of sale, subject to spoilage throughout a supply chain in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, Examiner provides additional corroborating denoting the well-known or conventionality concerning “micro-climate sensors” and their reusability functionality. 
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
		Fourth, Examiner provides additional evidence corroborating “a SKU” with each product 	in the set of products in a supply chain network. See PG Pub (US 2019/0212760 A1) to Tiwari and 	(US 2019/0152634 A1) to Almogy.
¶ [0073] to Tiwari reference: “The robotic system can then upload these data to the remote computer system, such as in real-time or upon conclusion of the scan routine. Upon receipt of these data, the remote computer system can identify a stock keeping unit (or “SKU”) of each product in the set of products based on features detected in the color image in Block S140, such as by matching these features in the color image to template images of products allocated to this open cooling unit by the store planogram or based on a computer vision model (or a machine learning, deep learning, or other perception model).”
¶ [0525] of (US 2019/0152634 A1) to Almogy reference. “One example is using automated quality prediction procedures and models in order to separate Stock Keeping Units (SKUs) into quality groups that a consumer can select from between based upon their preferences. Actual images of the individual items may be offered to the customer during this product selection process.”
¶ [0526] of (US 2019/0152634 A1) to Almogy reference. “Artificial intelligence and machine learning approaches may also be utilized in connection with dynamic pricing of specific items. That is, automated quality prediction procedures and models can be used to dynamically price each individual item based upon properties such as freshness, expected expiration, and demand.”
¶ [0283] of (US 2019/0152634 A1) to Almogy reference. “For example, individual product items in the field of fresh produce, may comprise a large volume of associated data. That is, an individual fruit or vegetable (e.g., an apple) may be associated with one or more of the following pieces of information:

product item identifier (ID)
size
color
variety
harvest date
source (e.g., farm)
visual inspection result
non-visual inspection result (e.g., softness, gas sample, many others).
¶ [0292] of (US 2019/0152634 A1) to Almogy reference. “The information could travel associated the particular product item, together with product handling specific data (such as a tray identifier, tray location identifier).”
¶ [0293] of (US 2019/0152634 A1) to Almogy reference. “Upon user selection of the particular product item (e.g., apple), the product handling system could dispense the item to the consumer together with packaging (e.g., box, bag, together with any insert) within a short time frame.”
¶ [0298] of (US 2019/0152634 A1) to Almogy reference. “Permit customer selection of specific product items (e.g., a particular tomato) based upon one or more of the following:

specific information (images)
specific or aggregated sensor data
typical images (of others that we sorted into same bin)
meta data accompanying the items (manufacturer's location and pick date if applicable, storage and transportation conditions, etc.).”
Examiner interprets that the Almogy reference demonstrates that a micro-climate sensor is able to monitor individual items of sale at multiple points in a supply chain network process.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Response to Prior Art Arguments
15.		Applicant’s prior art arguments with respect to Claims 1, 3, 5, 12, 15-22, 24, 26-27, 29, 62, 65, 70-77, 79, 86-87, 90 and 292-298 have been fully considered (see Applicant Remarks, Pages 22-26 dated 05/02/2022), but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
16.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form 	the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.		Claims 1, 3, 5, 12 and 15-16 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated 		by US Patent Application (US 2019/0152634 A1) to Almogy.
		Regarding Independent Claim 1, Almogy method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the following:
	- associating each of a plurality of micro-climate sensors with a corresponding single item of sale of the plurality (see at least Almogy: ¶ [0298-0305] & ¶ [0476]. Almogy teaches that one or more of the data types described above, may be further correlated with product item data that is also stored in the database. Examples of such product item data can include: unique product item identifier; Stock Keeping Unit (SKU); locations (including past locations) of the specific product item within the product handling system (e.g., by carousel, tray, tray row, row position); textual descriptor (e.g., “golden delicious apple”). ¶ [0298-0305]: “Embodiments permit customer selection of specific product items (e.g., a particular tomato) based upon one or more of the following: specific information (images), specific or aggregated sensor data, typical images (of others that we sorted into same bin), meta data accompanying the items (manufacturer's location and pick date if applicable, storage and transportation conditions, etc.), the rank of a specific item within a larger aggregate of items and other criteria (such as size, weight, volume, color).”) by placing each of the micro-climate sensors of the plurality in relation to its corresponding single item of sale (see at least Almogy: ¶ [0117] & ¶ [0298-0305]. Almogy teaches that “Trays could arrive pre-loaded with non-standard items (e.g., produce, individually cut deli/cheese/meat . . . , others), and already be associated with individual product item data such as images or other sensor data.” ¶ [0767-0768]: “A first carousel storing a first product under a first set of environmental conditions, the first product corresponding to a first Stock Keeping Unit (SKU);a second carousel storing a second product under a second set of environmental conditions different from the first set of environmental conditions, the second product corresponding to a second SKU different from the first SKU; andpackaging disposed on a traveler that is moveable to.”)
	- generating, via each of the plurality of micro-climate sensors (see at least Almogy: ¶ [0298] & ¶ [0310].), product flow data for the corresponding single item of sale at two distinct locations of the supply chain (see at least Almogy: ¶ [0272] & ¶ [0527-0531]. Almogy teaches utilizing machine learning to process feedback information together with other collected parameters (e.g., images of product items). This allows the system to improve an accuracy of predicting general properties (e.g., ripeness day, color, farm, and other attributes) as well as the preferences of a specific customer. Such data processing can aid customers in obtaining preferences, allow sellers to evaluate supplier performance, and permit suppliers to collect valuable quality control information and improvement feedback. ¶ [0527-0529]: “Automated quality prediction models may also be referenced in order to rank the individual product items belonging to a SKU, by their ripeness and expiration dates. In summary, the following table lists several AI models, together with their expected inputs and outputs.” Also ¶ [0530-0531]: “Product handling systems according to embodiments, may provide the customer with the ability to purchase a set of individual product items belonging to a particular SKU, with each individual item turning ripe on the day requested by the customer. Embodiments may also provide the customer with the ability to purchase individual product items belonging to a complementary set of SKUs. That is, items belonging to certain SKUs may commonly be purchased together (e.g., cake ingredients), and the system facilitates handling and delivery of a set of those SKU items together.” See also ¶ [0892]: “Data stored in the database may be referenced by the platform to fulfill 7633 a customer order. In particular, the customer may issue to the platform, a request 7640 specifying a particular item type 7642 (e.g., a specific apple varietal such as golden delicious). The platform may receive the request, and reference that item according to a table storing SKU information.”)
	- determining flow analysis data from the product flow data, wherein the flow analysis data corresponds to single items of sale of the plurality and each of the corresponding single items of sale represents one stock keeping unit (see at least Almogy: ¶ [0298] & ¶ [0476]. Almogy teaches that embodiments permit customer selection of specific product items (e.g., a particular tomato) based upon one or more of the following: specific information (images), specific or aggregated sensor data, typical images (of others that we sorted into same bin), meta data accompanying the items (manufacturer's location and pick date if applicable, storage and transportation conditions, etc.), the rank of a specific item within a larger aggregate of items and other criteria (such as size, weight, volume, color). See also ¶ [0283]: “Individual product items in the field of fresh produce, may comprise a large volume of associated data. That is, an individual fruit or vegetable (e.g., an apple) may be associated with one or more of the following pieces of information: product item identifier (ID), size, color, variety, harvest date, source (e.g., farm), visual inspection result and non-visual inspection result (e.g., softness, gas sample, many others).” See also ¶ [0767] AND ¶ [0790].)
	- transmitting the flow analysis data (see at least Almogy: ¶ [0314-0319]. Almogy teaches a user 1102 interacts with a processor 1104 via a graphical user interface (GUI) 1106. Specifically, those other components serve to sort 1114 incoming items, with the processor assigning each a product item identifier that is stored in the database. The individual product items are then inspected 1116. The processor assigns an identifier 1118 to each of the inspections, the results of which are stored in the database together with the product identifier 1120 and the inspection result identifier 1122. The individual unique product items are then loaded 1124 into tray(s). Again, the processor stores in the database, the corresponding tray identifier 1126 and tray location identifier 1128 associated with each individual product item identifier. Next, the trays are moved to the carousel for storage 1130. A carousel identifier 1132, and a location 1134 of the tray within the carousel, may be stored by the processor in the database associated with the other IDs, thereby allowing tracking of tray and product item. “The specific data relevant to various product items is then communicated 1136 from the processor to the GUI, where it is displayed 1138 to the user. Based upon this displayed product item data, the user provides an input to select 1140 a particular product item.” See also ¶ [0346-0347].)

Regarding Dependent Claim 3, Almogy method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Independent Claim 1 above, and Almogy further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
-  wherein the flow analysis data contains data for a type of product represented by the individual item of sale (see at least Almogy: ¶ [0530-0531] & ¶ [0892]. Almogy notes that the customer may issue to the platform, a request 7640 specifying a particular item type 7642 (e.g., a specific apple varietal such as golden delicious). The platform may receive the request, and reference that item according to a table storing SKU information. See also ¶ [0530-0531]: “Product handling systems according to embodiments, may provide the customer with the ability to purchase a set of individual product items belonging to a particular SKU, with each individual item turning ripe on the day requested by the customer. Embodiments may also provide the customer with the ability to purchase individual product items belonging to a complementary set of SKUs. That is, items belonging to certain SKUs may commonly be purchased together (e.g., cake ingredients), and the system facilitates handling and delivery of a set of those SKU items together.”)

Regarding Dependent Claim 5, Almogy method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Independent Claim 1 above, and Almogy further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- generating, via the plurality of micro-climate sensors (see at least Almogy: ¶ [0298] & ¶ [0310].), subsequent product flow data for each of a subsequent plurality of items of sale flowing through the supply chain (see at least Almogy: ¶ [0305] & ¶ [0616-0617]. Almogy notes that an avocado should be initially stored in a cold carousel in order to preserve its life. Then, a few days prior to being dispensed, the avocado should be shifted to a different carousel that is maintained under warmer temperature conditions, and paired next to an ethylene producing item. This will initiate ripening. Embodiments may offer storage of product items within carousels that control multiple environmental factors (e.g., temperature, humidity, product to product proximity and interactions, mold growth, gas detection). Such a carousel-based storage system could be designed to allow rapid packing of individual products to provide rapid order fulfillment. See also ¶ [0526-0531].)
- determining subsequent flow analysis data from the subsequent flow data (see at least Almogy: ¶ [0298] & ¶ [0476]. Almogy teaches that embodiments permit customer selection of specific product items (e.g., a particular tomato) based upon one or more of the following: specific information (images), specific or aggregated sensor data, typical images (of others that we sorted into same bin), meta data accompanying the items (manufacturer's location and pick date if applicable, storage and transportation conditions, etc.), the rank of a specific item within a larger aggregate of items and other criteria (such as size, weight, volume, color). See also ¶ [0283]: “Individual product items in the field of fresh produce, may comprise a large volume of associated data. That is, an individual fruit or vegetable (e.g., an apple) may be associated with one or more of the following pieces of information: product item identifier (ID), size, color, variety, harvest date, source (e.g., farm), visual inspection result and non-visual inspection result (e.g., softness, gas sample, many others).” See also ¶ [0767] AND ¶ [0790].)
- wherein each micro-climate sensor of the plurality (see at least Almogy: ¶ [0298] & ¶ [0310].) corresponds to a different item of sale of the subsequent plurality (see at least Almogy: [0298] & [0585]. Almogy notes that embodiments may permit individual item selection by a consumer based on imaging and other sensor data. This selection may be enhanced by learning consumer preference(s) based upon image, collected data, and other sensors. This may be achieved independently, or in connection with automated features. “Moreover, sensors other than visual sensors (e.g., cameras) may be employed to inspect the products. For example, berries degrade quickly by getting moldy—a negative experience for the customer.”)

Regarding Dependent Claim 12, Almogy method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1 and 5 above, and Almogy further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- generating, based at least in part on the flow analysis data (see at least Almogy: ¶ [0530-0531] & ¶ [0892].), a graphical user interface that depicts a contiguous view of the flow analysis data for at least one of the items of sale of the plurality along the supply chain (see at least Almogy: ¶ [0316-0319]. Almogy notes that the individual product items are then inspected 1116. The processor assigns an identifier 1118 to each of the inspections, the results of which are stored in the database together with the product identifier 1120 and the inspection result identifier 1122. The individual unique product items are then loaded 1124 into tray(s). Again, the processor stores in the database, the corresponding tray identifier 1126 and tray location identifier 1128 associated with each individual product item identifier. Next, the trays are moved to the carousel for storage 1130. A carousel identifier 1132, and a location 1134 of the tray within the carousel, may be stored by the processor in the database associated with the other IDs, thereby allowing tracking of tray and product item. The specific data relevant to various product items is then communicated 1136 from the processor to the GUI, where it is displayed 1138 to the user. Based upon this displayed product item data, the user provides an input to select 1140 a particular product item. See also ¶ [0893-0894]: “The platform may return to display to the customer in the GUI, data regarding a plurality of unique individual product items 7644, 7646, and 7648 matching the request. The data may comprise specific information 7650 regarding those individual product items, including but not limited to an image, a lifetime, and others. Then, the GUI is configured to receive a user selection 7652 of one of the particular product items. In response, the engine is configured to instruct a dispensing station 7653 of the facility to dispense that unique individual item from the tray and carousel, into packaging 7654 supported in a moveable traveler 7656.”)

Regarding Dependent Claim 15, Almogy method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Independent Claim 1 above, and Almogy further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein at least one of the items of sale of the plurality is a produce product (see at least Almogy: ¶ [0261-0262] & ¶ [0283]. Almogy notes that the customer can be offered various packages if desired. In one example, produce could be selected based upon an expected day of ripeness. Thus, an instruction received from the customer may be to “select 7 bananas, one that ripens every day for the next week”. Alternatively, a customer could request a box of fruit per day, each box ripening as needed. A customer could select kits specifically intended for a certain recipe. Thus, bananas slated for use in banana bread, could be ordered as bananas slightly paste their ripe stage. See also ¶ [0283] & ¶ [0293].)

Regarding Dependent Claim 16, Almogy method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1 and 5 above, and Almogy further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein the flow analysis data comprises an indication that an item of sale of the plurality has experienced at least one of a product-life shortening event or a product quality reduction event (see at least Almogy: ¶ [0920-0921]. Almogy teaches that instead of the customer bag, the product item drops into a cushioned pocket 8300 that protects the item. The traveler might have multiple buckets that items can be dropped into. These items are then moved to the shipping area and consolidated with the larger order. This could be used when items are too fragile to be dropped onto other, harder items in a bag. A peach, for example, might get damaged falling onto a box corner or the stem of a butternut squash. See also ¶ [0565-0566]: “According to another approach, a model is trained to detect a specific defect (e.g., a bruise) across many types of produce (e.g. as found on apples, pears, tomatoes, peaches, etc.) using a training set comprising images including the specific defect on a variety of produce types. The object-detection type model is one possible example. Here, the RetinaNet deep learning algorithm was adapted for this purpose. The size of the resulting bounding box around the detected defect, indicates the size of the defect.”)

Claim Rejections - 35 USC § 103
18.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.		Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2019/0152634 A1) to Almogy, and in view of US Patent Application (US 2017/0300847 A1) to Jones.
		Regarding Dependent Claim 17, Almogy method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain doesn’t explicitly teach or suggest the following:
	- storing standard operating procedure (SOP) data for at least one of the items of sale of the plurality 
		Jones however in the analogous art for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the following:
	 - storing standard operating procedure (SOP) data for at least one of the items of sale of the plurality (see at least Jones: ¶ [0022] & ¶ [0027]. Jones teaches that database 140 may generally store the known thermal profiles for various zones or areas of the retail facility relating to, for example, baseline conditions, occupancy, temperature control unit efficiency, temperature control unit operation, and retail stock data. The known thermal profiles may be determined or obtained at a previous time based on validation and quality control studies. The database 140 may also store data such as, but not limited to, data used to calculate the baseline temperature, known thermal profiles, expected occupancy, temperature unit efficiency, temperature control unit operation, and dwell times for various zones or areas of the retail facility, as well as data related to retail items and their locations, worker profiles, and point of sale data.)
		It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Almogy method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain with the aforementioned teachings regarding storing standard operating procedure (SOP) data for at least one of the items of sale of the plurality, in view of Jones, wherein the system may identify a thermal image obtained from the thermal sensor that deviates from an expected baseline thermal profile for the portion of the retail facility and compare the thermal image to the known thermal profiles to determine at least one of estimated occupancy, temperature control unit efficiency, temperature control unit operation, and whether a temperature-sensitive retail item has been abandoned (see Jones: ¶ [0018]).
Further, the claimed invention is merely a combination of old elements in a similar field for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jones, the results of the combination were predictable.

Regarding Dependent Claim 18, Almogy / Jones method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1, 5 and 17 above, and Jones further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- determining a deviation from the SOP data based on least in part on the flow analysis data (see at least Jones: ¶ [0024] & ¶ [0048]. The thermal sensor 120 may be configured to detect changes in ambient temperature due to, for example, heat emitted by customers present in the portion of the retail facility, heat emitted by temperature control units experiencing reduced efficiency/and or are nearing failure, changes in the thermal profile of a temperature control unit, such as a cooler or a warming unit, indicating a deviation from a recommended temperature range for the given perishable products, and changes in temperature due to perishable (hot or cold) retail item being abandoned or left in an incompatible portion of the retail facility. Also at ¶ [0048]: If the system identifies a thermal image that deviates from the expected baseline thermal profile in step 220, the system compares the thermal image to known thermal profiles, as illustrated in step 230. The known thermal profiles may correlate to estimated occupancy, temperature control unit operation, temperature control unit efficiency, and data relating to retail stock such as, for example, temperature-sensitive retail items. In step 240, the system matches the obtained thermal image to a known thermal profile to determine at least one of estimated occupancy, temperature control unit efficiency, temperature control unit operation, and whether a temperature-sensitive retail item has been abandoned.)

Regarding Dependent Claim 19, Almogy / Jones method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1, 5 and 17-18 above, and Jones further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein determining the deviation comprises: comparing the flow analysis data to the SOP data (see at least Jones: ¶ [0030-0032]. Jones notes that the zone may contain an HVAC unit, a food warming unit or cooler, and/or an aisle of the retail facility. The central computer system 130 compares the obtained thermal image to stored known “baseline” thermal images for the zone or area to determine if the thermal image indicates a temperature deviation from a defined tolerance range. If the thermal image indicates a temperature deviation from a defined tolerance range, central computer system 130 compares the obtained thermal image to stored known thermal images correlating to various states of deviation for the given zone or area to determine the abnormal condition. See also ¶ [0040-0042].)

20.		Claims 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy/Jones, and in further view of US PG Pub (US 2019/0147396 A1) to Bohling.
		Regarding Dependent Claim 20, Almogy/Jones method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain doesn’t explicitly teach or suggest the following:
wherein the deviation is based at least in part on a time of transit of the at least one item of sale along the supply chain (see Dependent Claim 20).
		Bohling however in the analogous art for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the following:
	- wherein the deviation is based at least in part on a time of transit of the at least one item of sale along the supply chain (see at least Bohling: ¶ [0028-0029] & ¶ [0070]. Bohling notes that the process may be manually triggered, for example, at a field inspection of produce, such as during a pre-harvest stage for example. In other cases, the process may be automated such as upon scanning of a received package from a supplier. In still other cases, it may be based upon periodic updates, which may happen when a package is in transit. Dynamic supplier/distributer alignment may be impacted by using the outputs of the system described herein to intelligently route product selections based on historical transit issues, route information, and the freshness score prioritization, such as by routing lower freshness scores to nearby distributers to reduce transportation time. See also Fig. 1 of Bohling.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Almogy / Jones method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain with the aforementioned teachings regarding wherein the deviation is based at least in part on a time of transit of the at least one item of sale along the supply chain, in view of Bohling, wherein one or more other sensors implemented within one or more cases, or implemented within a transportation vehicle associated with the cases of produce, may detect and/or transmit geolocation and environmental data. In some examples, product transportation vehicles may be equipped with on-board computing devices that provide geolocation, route, and associated environmental data. The path of travel corresponding to the transport vehicle may also be obtained for additional association with environmental factors. This data may be stored by the system as part of the supply chain product-specific data, for example (see Bohling: ¶ [0023]). (see Dependent Claim 20).
	Further, the claimed invention is merely a combination of old elements in a similar field for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bohling, the results of the combination were predictable.

Regarding Dependent Claim 21, Almogy / Jones / Bohling method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1, 5, 17-18 above, and Bohling further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein the deviation is based at least in part on a time period (see at least Bohling: ¶ [0022] & [0044]. Bohling notes that a freshness indicator value may be calculated prior to receipt of a product at a packing facility, and an updated freshness indicator value or set of values may be calculated based on the sensor data acquired during a time period between harvest and arrival at a packing facility. The system may be configured to obtain supply chain product-specific data associated with the product during a time period extending from post-harvest through inspection of the product at a final touch point, and incrementally update freshness indicator values at set intervals or dynamically. See at least Bohling Fig. 1.) of at least one: unloading the at least one item of sale at a point along the supply chain; or a stocking event corresponding to the at least one item of sale (see at least Bohling: ¶ [0023-0024] & Fig. 1. Bohling notes that at transport event 104, the produce may be loaded onto a transport vehicle for transition from a packing facility to a distribution center. Each sensor, such as a temperature probe, associated with the cases of produce continues to detect and/or transmit data. See also ¶ [0027] of Bohling: “At market event 109, the product arrives at the market. The sensors associated with the cases on the pallets that arrive at market may continue to detect and/or transmit data, which may be used to determine information, such as how long a pallet of product sits in ambient temperatures before moving to a cold storage, how long the product remains in cold storage and at what temperatures, when a product goes out onto the floor from cold storage.” Examiner Note: Please note Examiner is determining these deviations based on “a stocking event corresponding to the at least one item of sale.”)

Regarding Dependent Claim 22, Almogy / Jones / Bohling method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1, 5 and 17-18 above, and Bohling further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein the deviation is based at least in on a temperature of the at least one item of sale of the plurality along the supply chain (see at least Bohling: Fig. 3 & ¶ [0062]. Bohling note determining deviation from SOP data based in part on flow analysis data. See Bohling at Fig. 1 denoting a supply chain network. See Bohling at ¶ [0027]: “The sensors associated with the cases on the pallets that arrive at market may continue to detect and/or transmit data, which may be used to determine information, such as how long a pallet of product sits in ambient temperatures before moving to a cold storage, how long the product remains in cold storage and at what temperatures, when a product goes out onto the floor from cold storage.”)

Regarding Dependent Claim 24, Almogy / Jones / Bohling method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1, 5 and 17-18 above, and Bohling further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein the deviation comprises an indication that an item of sale of the plurality has experienced at least one of a product-life shortening event or a product-quality reducing event (see at least Bohling: ¶ [0044] & ¶ [0058]. Bohling notes that the deviation comprises an indication that an item of sale of the plurality contains other criteria may be used to generate freshness indicator values and shelf life predictions and may include inspection data such as visible defects, unusual markings, temperature, indications of damage such as tears or punctures, smell, color consistency, packaging imperfections, and presence of other substances such as mold. See also ¶ [0044] of Bohling: “Product inspector 208 may generate an alert or notification if the sensor data obtained indicates a product does not meet one or more of a set of rules or inspection criteria. For example, one rule for an item may be the absence of any puncture or hole. Another rule may be a certain threshold percentage of defects permitted over the surface of a produce.”)

21.		Claims 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy / Jones / Bohling, and in further view of US Patent Application (US 2018/0005295 A1) to Howell.
		Regarding Dependent Claim 26, Almogy / Jones / Bohling method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain doesn’t explicitly teach the following:
	- in response to determining the deviation, generating a sale-improvement action for the at least one item of sale (see at least Dependent Claim 26).
Howell however in the analogous art for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the following:
- in response to determining the deviation, generating a sale-improvement action for the at least one item of sale (see at least Howell: ¶ [0021] & ¶ [0035]. Howell notes that the information associated with product freshness comprises a task to be performed by a sales associate such as: place the perishable product on a sales floor, relocate the perishable product, remove the perishable product from sales, move the perishable product into climate controlled storage, apply a discount to the perishable product, and the like. Additionally, the freshness information screen may also include suggested use (“this avocado is just ripe for making guacamole,” “this apple is perfect for making apple pie” etc.), suggested recipes (guacamole recipe, apple pie recipe etc.), and available discount (20% off, etc.).) (see at least Dependent Claim 26)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Almogy / Jones / Bohling method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain with the aforementioned teachings regarding in response to determining the deviation, generating a sale-improvement action for the at least one item of sale, in further view of Howell, wherein the analytics engine 420 may further provide the collected sensor readings as data for process improvement 430 and supply chain operations 440. For example, the collected data may help the supply chain the condition best suited for maintaining freshness for the longest period of time to reduce waste due to spoilage (see Howell: ¶ [0032]).
Further, the claimed invention is merely a combination of old elements in a similar field for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Howell, the results of the combination were predictable.

Regarding Dependent Claim 27, Almogy / Jones / Bohling / Howell method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1, 5, 17-18, 24 and 26 above, and Howell further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein the sale-improvement action is at least one of: moving the at least one item of sale to a location; or discounting the at least one item of sale (see at least Howell: ¶ [0021] & Figs. 5-6. Howell notes that the information may include a sell-by date, an estimated expiration date, and/or a stage of ripeness. The information associated with product freshness comprises a task to be performed by a sales associate such as: place the perishable product on a sales floor, relocate the perishable product, remove the perishable product from sales, move the perishable product into climate controlled storage, apply a discount to the perishable product.)

Regarding Dependent Claim 29, Almogy / Jones / Bohling / Howell method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1, 5, 17-18 and 24 above, and Jones further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- generating an alert message in response to determining the deviation from the SOP, wherein the alert message comprises an indication of the deviation (see at least Jones: ¶ [0042]. Jones notes that the central computer system 130 may be configured to automatically generate one or more alerts and/or tasks based on a determination that a temperature-sensitive item has been abandoned in an ambient-temperature portion of the retail facility and/or based on a determination that the temperature-sensitive item has remained in the ambient-temperature area of the retail facility for greater than a predetermined duration. For example, the central computer system 130 may instruct a motorized unit and/or a store worker to survey the area to retrieve and assess the temperature-sensitive item. In some embodiments, the central computer system 130 may send an alert to a handheld and/or mobile device configured to be carried by a worker.)
- transmitting the alert message (see at least Jones: ¶ [0039] & ¶ [0053]. Jones teaches that the system may determine areas with a higher than expected occupancy and/or dwell time as described above and may instruct a motorized unit and/or a store worker to survey the area to ensure the area is clean, sufficiently stocked, and/or sufficiently staffed. The system may send an alert to a handheld and/or mobile device configured to be carried by a worker. ¶ [0039]: “For example, the central computer system 130 may determine that a particular temperature control unit is losing efficiency, is approaching failure, and/or may be otherwise compromised by not cooling or warming properly and may instruct a motorized unit and/or a store worker to inspect the temperature control unit. The central computer system 130 may send an alert to a handheld and/or mobile device configured to be carried by a worker.” See also ¶ [0042] of Jones.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Almogy / Jones / Bohling / Howell method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain with the aforementioned teachings regarding generating an alert message in response to determining the deviation from the SOP, wherein the alert message comprises an indication of the deviation & transmitting the alert message, in further view of Jones, wherein the system may identify a thermal image obtained from the thermal sensor that deviates from an expected baseline thermal profile for the portion of the retail facility and compare the thermal image to the known thermal profiles to determine at least one of estimated occupancy, temperature control unit efficiency, temperature control unit operation, and whether a temperature-sensitive retail item has been abandoned (see Jones: ¶ [0018]).
Further, the claimed invention is merely a combination of old elements in a similar field for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jones, the results of the combination were predictable.

22.		Claims 62, 65, 77, 79, 86-87 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2019/0152634 A1) to Almogy, and in view of US Patent Application (US 2017/0300847 A1) to Jones.
		Regarding Independent Claim 62, Almogy system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the following:
	- a plurality of reusable micro-climate sensors each structured to generate, at two distinct locations of a supply chain, and transmit product flow data for a corresponding single item of sale subject to spoilage (see at least Almogy: ¶ [0298-0305] & ¶ [0476]. Almogy teaches that one or more of the data types described above, may be further correlated with product item data that is also stored in the database. Examples of such product item data can include: unique product item identifier; Stock Keeping Unit (SKU); locations (including past locations) of the specific product item within the product handling system (e.g., by carousel, tray, tray row, row position); textual descriptor (e.g., “golden delicious apple”). ¶ [0298-0305]: “Embodiments permit customer selection of specific product items (e.g., a particular tomato) based upon one or more of the following: specific information (images), specific or aggregated sensor data, typical images (of others that we sorted into same bin), meta data accompanying the items (manufacturer's location and pick date if applicable, storage and transportation conditions, etc.), the rank of a specific item within a larger aggregate of items and other criteria (such as size, weight, volume, color).”)  to which each reusable micro-climate sensor of the plurality is associated, the plurality of items of sale flowing through the supply chain (see at least Almogy: ¶ [0117] & ¶ [0298-0305]. Almogy teaches that “Trays could arrive pre-loaded with non-standard items (e.g., produce, individually cut deli/cheese/meat . . . , others), and already be associated with individual product item data such as images or other sensor data.” ¶ [0767-0768]: “A first carousel storing a first product under a first set of environmental conditions, the first product corresponding to a first Stock Keeping Unit (SKU);a second carousel storing a second product under a second set of environmental conditions different from the first set of environmental conditions, the second product corresponding to a second SKU different from the first SKU; andpackaging disposed on a traveler that is moveable to.”) and
	- a server (see at least Almogy: ¶ [0755] & Fig. 71.) structured to:
- log data that matches each of the plurality of reusable micro-climate sensors with its corresponding single item of sale (see at least Almogy: ¶ [0791] & ¶ [0893]. Almogy notes that the platform may return to display to the customer in the GUI, data regarding a plurality of unique individual product items 7644, 7646, and 7648 matching the request. The data may comprise specific information 7650 regarding those individual product items, including but not limited to an image, a lifetime, and others. Also further comprising an engine configured to: receive a first input specifying a particular SKU and match the particular SKU with the first product; andprovide at least a portion of the status information regarding the first product to a customer. ¶ [0585]: “Sensors other than visual sensors (e.g., cameras) may be employed to inspect the products. For example, berries degrade quickly by getting moldy—a negative experience for the customer.”)
- interpret the product flow data (see at least Almogy: ¶ [0272] & ¶ [0525-0531]. Almogy notes that may utilize machine learning to process feedback information together with other collected parameters (e.g., images of product items). This allows the system to improve an accuracy of predicting general properties (e.g., ripeness day, color, farm, and other attributes) as well as the preferences of a specific customer. Such data processing can aid customers in obtaining preferences, allow sellers to evaluate supplier performance, and permit suppliers to collect valuable quality control information and improvement feedback. See also ¶ [0525-0531].)
	- determine the flow analysis data from the product flow data (see at least Almogy: ¶ [0298] & ¶ [0476]. Almogy teaches that embodiments permit customer selection of specific product items (e.g., a particular tomato) based upon one or more of the following: specific information (images), specific or aggregated sensor data, typical images (of others that we sorted into same bin), meta data accompanying the items (manufacturer's location and pick date if applicable, storage and transportation conditions, etc.), the rank of a specific item within a larger aggregate of items and other criteria (such as size, weight, volume, color). See also ¶ [0283]: “Individual product items in the field of fresh produce, may comprise a large volume of associated data. That is, an individual fruit or vegetable (e.g., an apple) may be associated with one or more of the following pieces of information: product item identifier (ID), size, color, variety, harvest date, source (e.g., farm), visual inspection result and non-visual inspection result (e.g., softness, gas sample, many others).” See also ¶ [0767] AND ¶ [0790].)
	- transmitting the flow analysis data from the product flow data (see at least Almogy: ¶ [0314-0319]. Almogy teaches a user 1102 interacts with a processor 1104 via a graphical user interface (GUI) 1106. Specifically, those other components serve to sort 1114 incoming items, with the processor assigning each a product item identifier that is stored in the database. The individual product items are then inspected 1116. The processor assigns an identifier 1118 to each of the inspections, the results of which are stored in the database together with the product identifier 1120 and the inspection result identifier 1122. The individual unique product items are then loaded 1124 into tray(s). Again, the processor stores in the database, the corresponding tray identifier 1126 and tray location identifier 1128 associated with each individual product item identifier. Next, the trays are moved to the carousel for storage 1130. A carousel identifier 1132, and a location 1134 of the tray within the carousel, may be stored by the processor in the database associated with the other IDs, thereby allowing tracking of tray and product item. “The specific data relevant to various product items is then communicated 1136 from the processor to the GUI, where it is displayed 1138 to the user. Based upon this displayed product item data, the user provides an input to select 1140 a particular product item.” See also ¶ [0346-0347].)
		Almogy system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain doesn’t explicitly teach or suggest the following:
- determine and transmit deviation data based at least in part on comparing the flow analysis data to standard operating procedure (SOP) data, wherein the deviation data indicates a deviation from the SOP;
- wherein the server is in communication with an electronic device structured to interpret and display the flow analysis data and the deviation data
	Jones however in the analogous art for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the following:
- determine and transmit deviation data (see at least Jones: ¶ [0024] & ¶ [0048]. The thermal sensor 120 may be configured to detect changes in ambient temperature due to, for example, heat emitted by customers present in the portion of the retail facility, heat emitted by temperature control units experiencing reduced efficiency/and or are nearing failure, changes in the thermal profile of a temperature control unit, such as a cooler or a warming unit, indicating a deviation from a recommended temperature range for the given perishable products, and changes in temperature due to perishable (hot or cold) retail item being abandoned or left in an incompatible portion of the retail facility. Also at ¶ [0048]: If the system identifies a thermal image that deviates from the expected baseline thermal profile in step 220, the system compares the thermal image to known thermal profiles, as illustrated in step 230. The known thermal profiles may correlate to estimated occupancy, temperature control unit operation, temperature control unit efficiency, and data relating to retail stock such as, for example, temperature-sensitive retail items. In step 240, the system matches the obtained thermal image to a known thermal profile to determine at least one of estimated occupancy, temperature control unit efficiency, temperature control unit operation, and whether a temperature-sensitive retail item has been abandoned.) based at least in part on comparing the flow analysis data to standard operating procedure (SOP) data, wherein the deviation data indicates a deviation from the SOP (see at least Jones: ¶ [0030-0032]. Jones notes that the zone may contain an HVAC unit, a food warming unit or cooler, and/or an aisle of the retail facility. The central computer system 130 compares the obtained thermal image to stored known “baseline” thermal images for the zone or area to determine if the thermal image indicates a temperature deviation from a defined tolerance range. If the thermal image indicates a temperature deviation from a defined tolerance range, central computer system 130 compares the obtained thermal image to stored known thermal images correlating to various states of deviation for the given zone or area to determine the abnormal condition. See also ¶ [0040-0042].)
- wherein the server (see at least Jones: ¶ [0028].) is in communication with an electronic device (see at least Jones: Fig. 1 & Fig. 3.) structured to interpret and display the flow analysis data and the deviation data (see at least Jones: ¶ [0037] & ¶ [0060-0062]. Jones notes that the central computer system 130 may then compare the obtained thermal image to known thermal profiles as described above to determine whether the temperature control unit is losing efficiency and/or is approaching failure. In some embodiments, the temperature control unit may be determined to be losing efficiency and/or approaching failure when the thermal image indicates a temperature that is higher than one or more predetermined threshold temperatures. ¶ [0062]: “The system may be configured to automatically generate one or more alerts and/or tasks based on a determination that a temperature-sensitive item has been abandoned in an ambient-temperature portion of the retail facility and/or based on a determination that the temperature-sensitive item has remained in the ambient-temperature area of the retail facility for greater than a predetermined duration. For example, the system may instruct a motorized unit and/or a store worker to survey the area to retrieve and assess the temperature-sensitive item.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Almogy system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain with the aforementioned teachings regarding determine and transmit deviation data based at least in part on comparing the flow analysis data to standard operating procedure (SOP) data, wherein the deviation data indicates a deviation from the SOP & wherein the server is in communication with an electronic device structured to interpret and display the flow analysis data and the deviation data, in view of Jones, wherein modern retail environments to be able to detect fluctuations in temperatures emitted from the exterior of a temperature control unit in order to detect loss of efficiency and/or to predict imminent failure of the system prior to actual failure. In such a case, a worker can be alerted to the condition of the unit prior to actual failure of the unit (see Jones: ¶ [0006]).
	Further, the claimed invention is merely a combination of old elements in a similar field for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jones, the results of the combination were predictable.

Regarding Dependent Claim 65, Almogy / Jones system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Independent Claim 62 above, and Jones further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein the deviation data comprises an indication of a location in the supply chain (see at least Jones: ¶ [0040-0041]. Jones notes that the central computer system 130 may be configured to determine a location of the abandoned temperature-sensitive retail item.  A roasted chicken dinner has been abandoned in an ambient-temperature area of the retail facility, such as, for example, on a shelf or left in a shopping cart, one or more thermal sensors 120 may detect a temperature that is higher than an expected temperature for that portion of the retail facility, which may be a baseline temperature as described above. The central computer system 130 may compare a thermal image and/or thermal data obtained from the thermal sensor 120 to the known thermal profiles associated with various temperature-sensitive retail items and may determine that the retail item is a temperature-sensitive item that has been abandoned. In some embodiments, the central computer system 130 may be configured to determine a location of abandoned temperature-sensitive retail item.)

Regarding Dependent Claim 77, Almogy / Jones system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Independent Claim 62 above, and Jones further teaches the system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- the server is further structured to generate and transmit, in response to the deviation data, alert data comprising an indication of the deviation (see at least Jones: ¶ [0042] & ¶ [0070-0071]. Jones notes that the central computer system 130 may be configured to automatically generate one or more alerts and/or tasks based on a determination that a temperature-sensitive item has been abandoned in an ambient-temperature portion of the retail facility and/or based on a determination that the temperature-sensitive item has remained in the ambient-temperature area of the retail facility for greater than a predetermined duration. For example, the central computer system 130 may instruct a motorized unit and/or a store worker to survey the area to retrieve and assess the temperature-sensitive item. In some embodiments, the central computer system 130 may send an alert to a handheld and/or mobile device configured to be carried by a worker.)
- the electronic device (see at least Jones: Fig. 1.) is further structured to interpret and communicate the alert to a user (see at least Jones: ¶ [0037] & ¶ [0060-0062]. Jones notes that the central computer system 130 may then compare the obtained thermal image to known thermal profiles as described above to determine whether the temperature control unit is losing efficiency and/or is approaching failure. In some embodiments, the temperature control unit may be determined to be losing efficiency and/or approaching failure when the thermal image indicates a temperature that is higher than one or more predetermined threshold temperatures. ¶ [0062]: “The system may be configured to automatically generate one or more alerts and/or tasks based on a determination that a temperature-sensitive item has been abandoned in an ambient-temperature portion of the retail facility and/or based on a determination that the temperature-sensitive item has remained in the ambient-temperature area of the retail facility for greater than a predetermined duration. For example, the system may instruct a motorized unit and/or a store worker to survey the area to retrieve and assess the temperature-sensitive item.”)

Regarding Dependent Claim 79, Almogy / Jones system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Independent Claim 62 above, and Almogy further teaches the system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- the server is further structured to generate and transmit visualized flow data for depicting a contiguous view of the flow analysis data for at least one of the plurality of items of sale along the supply chain (see at least Almogy: ¶ [0316-0319]. Almogy notes that the individual product items are then inspected 1116. The processor assigns an identifier 1118 to each of the inspections, the results of which are stored in the database together with the product identifier 1120 and the inspection result identifier 1122. The individual unique product items are then loaded 1124 into tray(s). Again, the processor stores in the database, the corresponding tray identifier 1126 and tray location identifier 1128 associated with each individual product item identifier. Next, the trays are moved to the carousel for storage 1130. A carousel identifier 1132, and a location 1134 of the tray within the carousel, may be stored by the processor in the database associated with the other IDs, thereby allowing tracking of tray and product item. The specific data relevant to various product items is then communicated 1136 from the processor to the GUI, where it is displayed 1138 to the user. Based upon this displayed product item data, the user provides an input to select 1140 a particular product item. See also ¶ [0893-0894]: “The platform may return to display to the customer in the GUI, data regarding a plurality of unique individual product items 7644, 7646, and 7648 matching the request. The data may comprise specific information 7650 regarding those individual product items, including but not limited to an image, a lifetime, and others. Then, the GUI is configured to receive a user selection 7652 of one of the particular product items. In response, the engine is configured to instruct a dispensing station 7653 of the facility to dispense that unique individual item from the tray and carousel, into packaging 7654 supported in a moveable traveler 7656.”)
- the electronic device (see at least Almogy: Figs. 11-12.) is further structured to interpret the visualized flow data and display a visualization based at least in part on the visualized flow data (see at least Almogy: ¶ [0390-0391]. Almogy teaches in Fig. 12, it is noted that multiple carousels of the same type (e.g., “Berries”) may be present in a single system. This redundancy may be introduced in order to distribute the items throughout the system and increase bag path efficiency. Unwanted bottlenecks in the flow of materials through the system can be avoided, e.g., where product(s) of a particular carousel are popular and hence need to be dispensed/replenished, often. It is further noted that the arrangement of carousels, and even banks of same, may be carefully determined in order to enhance the efficiency of flow of materials through the system. For example, carousels storing items typically purchased together, may be grouped to be physically near one another, thereby reducing inefficiencies of travel time/distance.)

Regarding Dependent Claim 86, Almogy / Jones system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 62 and 79 above, and Almogy further teaches the system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein the supply chain includes a source; a distribution center (see at least Almogy: ¶ [0119] & ¶ [0283]. Almogy notes that product handling systems may also be used to break down packages comprising one product each, into other packages having specific mixtures of product items. In such a ‘break pack’ implementation, a distribution center breaks incoming packages of one item type (e.g., typically from the factory) into mixed packages intended for the neighborhood grocery store to replenish what has been consumed (e.g., 3 boxes of cereal A, 6 tuna cans, 3 salt shakers, etc.).); a transport vehicle (see at least Almogy:  ¶ [0898-0899]. Almogy notes that once all of the selected customer items have been collected in the packaging, the engine is configured to instruct the traveler to move along path 7658 to shipping station 7660. There, the packaging is offered for delivery 7662 to the customer. This delivery may comprise the customer receiving the product items in the packaging as conveyed via a vehicle (e.g., drone, truck, car, bicycle). According to alternative embodiments, however, delivery could not feature an automated drop, but rather pickup by a human customer. Such manual delivery options could utilize visual cues such as indicator lights or screen cartoons.); a store (see at least Almogy: ¶ [0432]. Almogy notes that one benefit of product handling systems according to embodiments, is that they may allow for the full diversity of products of a conventional grocery store, to be simply organized, stored, and then accessed. One feature that is particularly helpful in this regard is the tray element.); a transport to a customer location and locations therebetween (see at least Almogy: ¶ [0107] & ¶ [0110-0113]. Almogy teaches that the customer packaging deployment tool 114 provides empty product packaging (e.g., a bag or box) to the customer packaging loading station 118 that is proximate to the carousel. There, individual product items are loaded from the tray into the product packaging, and transported via the customer conveyor network to a shipping dock 120 and thence to the customer in packaged form. The unloading equipment 130 will remove from the tray, the particular item that has been requested by the customer. The tray will return back into the carousel until called again or empty. Once the order is fulfilled, the customer conveyor network will transport 131 the selected product item 124 together with the customer packaging 131 to the shipping or distribution area. See also ¶ [0298].)

Regarding Dependent Claim 87, Almogy / Jones system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 62 and 79 above, and Almogy further teaches the system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein the supply chain includes a location in a store (see at least Almogy: ¶ [0581] & ¶ [0750]. Almogy notes that the spectrometer ripeness prediction is combined with data from other camera inspection systems and historical information on produce (e.g., date picked, variety, growing location, previous storage conditions, storage conditions while in grocery store). This data may be used to assess optimal time to deliver produce to customer and predict timeline for how produce will ripen and/or decay while in the grocery store. This approach reduces waste, improves operations/logistics, and improves customer satisfaction. ¶ [0750]: “Category-based item shopping can also enhance the flexibility of the seller. Grocery stores may seek to leverage relations between items by placing them in physical proximity (e.g., salsa next to chips, marinades by the meat counter). However, this is done in a crude, opportunistic manner, constrained by available physical space (it is unfeasible to position pizza sauce, veggies, pepperoni, and pizza dough, all in a same aisle).”)

Regarding Dependent Claim 90, Almogy / Jones system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Independent Claim 62 above, and Almogy further teaches the system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein at least one of the items of sale of the plurality is a produce product (see at least Almogy: ¶ [0261-0262] & ¶ [0283]. Almogy notes that the customer can be offered various packages if desired. In one example, produce could be selected based upon an expected day of ripeness. Thus, an instruction received from the customer may be to “select 7 bananas, one that ripens every day for the next week”. Alternatively, a customer could request a box of fruit per day, each box ripening as needed. A customer could select kits specifically intended for a certain recipe. Thus, bananas slated for use in banana bread, could be ordered as bananas slightly paste their ripe stage. See also ¶ [0283] & ¶ [0293].)

23.		Claims 70-73 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy / Jones, and in further view of US Patent Application (US PG Pub (US 2019/0147396 A1) to Bohling.
		Regarding Dependent Claims 70-72, Almogy / Jones system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain does not teach or suggest the following:
- wherein the deviation is based at least in part on a time of transit of the at least one item of sale along the supply chain (see Dependent Claim 70).
- wherein the deviation is based at least in part on a time period of at least one: unloading the at least one item of sale at a point along the supply chain; or a stocking event corresponding to the at least one item of sale (see Dependent Claim 71).
- wherein the deviation comprises an indication that an item of sale of the plurality has experienced at least one of a product-life shortening event or a product-quality reducing event
- wherein the deviation comprises an indication that an item of sale of the plurality has experienced at least one of a product-life shortening event or a product-quality reducing event (see Dependent Claim 72). 
		Bohling however in the analogous art for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the following:
	- wherein the deviation is based at least in part on a time of transit of the at least one item of sale along the supply chain (see at least Bohling: ¶ [0028-0029] & ¶ [0070]. Bohling notes that the process may be manually triggered, for example, at a field inspection of produce, such as during a pre-harvest stage for example. In other cases, the process may be automated such as upon scanning of a received package from a supplier. In still other cases, it may be based upon periodic updates, which may happen when a package is in transit. Dynamic supplier/distributer alignment may be impacted by using the outputs of the system described herein to intelligently route product selections based on historical transit issues, route information, and the freshness score prioritization, such as by routing lower freshness scores to nearby distributers to reduce transportation time. See also Fig. 1 of Bohling.) (see Dependent Claim 70).
- wherein the deviation is based at least in part on a time period (see at least Bohling: ¶ [0022] & [0044]. Bohling notes that a freshness indicator value may be calculated prior to receipt of a product at a packing facility, and an updated freshness indicator value or set of values may be calculated based on the sensor data acquired during a time period between harvest and arrival at a packing facility. The system may be configured to obtain supply chain product-specific data associated with the product during a time period extending from post-harvest through inspection of the product at a final touch point, and incrementally update freshness indicator values at set intervals or dynamically. See at least Bohling Fig. 1.) of at least one: unloading the at least one item of sale at a point along the supply chain; or a stocking event corresponding to the at least one item of sale (see at least Bohling: ¶ [0023-0024] & Fig. 1. Bohling notes that at transport event 104, the produce may be loaded onto a transport vehicle for transition from a packing facility to a distribution center. Each sensor, such as a temperature probe, associated with the cases of produce continues to detect and/or transmit data. See also ¶ [0027] of Bohling: “At market event 109, the product arrives at the market. The sensors associated with the cases on the pallets that arrive at market may continue to detect and/or transmit data, which may be used to determine information, such as how long a pallet of product sits in ambient temperatures before moving to a cold storage, how long the product remains in cold storage and at what temperatures, when a product goes out onto the floor from cold storage.” Examiner Note: Please note Examiner is determining these deviations based on “a stocking event corresponding to the at least one item of sale.”) (see Dependent Claim 71).
- wherein the deviation comprises an indication that an item of sale of the plurality has experienced at least one of a product-life shortening event or a product-quality reducing event (see at least Bohling: ¶ [0044] & ¶ [0058]. Bohling notes that the deviation comprises an indication that an item of sale of the plurality contains other criteria may be used to generate freshness indicator values and shelf life predictions and may include inspection data such as visible defects, unusual markings, temperature, indications of damage such as tears or punctures, smell, color consistency, packaging imperfections, and presence of other substances such as mold. See also ¶ [0044] of Bohling: “Product inspector 208 may generate an alert or notification if the sensor data obtained indicates a product does not meet one or more of a set of rules or inspection criteria. For example, one rule for an item may be the absence of any puncture or hole. Another rule may be a certain threshold percentage of defects permitted over the surface of a produce.”) (see Dependent Claim 72).
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Almogy / Jones system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain with the aforementioned teachings regarding wherein the deviation is based at least in part on a time of transit of the at least one item of sale along the supply chain (see Dependent Claim 70)& wherein the deviation is based at least in part on a time period of at least one: unloading the at least one item of sale at a point along the supply chain; or a stocking event corresponding to the at least one item of sale (see Dependent Claim 71) & wherein the deviation comprises an indication that an item of sale of the plurality has experienced at least one of a product-life shortening event or a product-quality reducing event (see Dependent Claim 72), in further view of Bohling, wherein one or more other sensors implemented within one or more cases, or implemented within a transportation vehicle associated with the cases of produce, may detect and/or transmit geolocation and environmental data. In some examples, product transportation vehicles may be equipped with on-board computing devices that provide geolocation, route, and associated environmental data. The path of travel corresponding to the transport vehicle may also be obtained for additional association with environmental factors. This data may be stored by the system as part of the supply chain product-specific data, for example (see Bohling: ¶ [0023]).
	Further, the claimed invention is merely a combination of old elements in a similar field for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bohling, the results of the combination were predictable.

Regarding Dependent Claim 73, Almogy / Jones / Bohling system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 62 and 72 above, and Almogy further teaches the system for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein at least one of the product-life shortening event or the product-quality reducing event is at least one of: an environment temperature that is out of compliance with the SOP, moisture present within a product packaging of the at least one item of sale; or damage to a product packaging of the at least one item of sale (see at least Almogy: ¶ [0920-0921]. Almogy teaches that instead of the customer bag, the product item drops into a cushioned pocket 8300 that protects the item. The traveler might have multiple buckets that items can be dropped into. These items are then moved to the shipping area and consolidated with the larger order. This could be used when items are too fragile to be dropped onto other, harder items in a bag. A peach, for example, might get damaged falling onto a box corner or the stem of a butternut squash. See also ¶ [0565-0566]: “According to another approach, a model is trained to detect a specific defect (e.g., a bruise) across many types of produce (e.g. as found on apples, pears, tomatoes, peaches, etc.) using a training set comprising images including the specific defect on a variety of produce types. The object-detection type model is one possible example. Here, the RetinaNet deep learning algorithm was adapted for this purpose. The size of the resulting bounding box around the detected defect, indicates the size of the defect.”)

24.		Claims 292-298 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2019/0152634 A1) to Almogy, and in view of US Patent Application (US 2017/0300847 A1) to Jones.
		Regarding Dependent Claim 292, Almogy method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain doesn’t explicitly teach or suggest the following:
	- determining, via the flow analysis data, a status of a piece of equipment in the supply chain 
		Jones however in the analogous art for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the following:
	- determining, via the flow analysis data, a status of a piece of equipment in the supply chain 	(see at least Jones: ¶ [0057-0058]. Jones notes that “temperature control units such as food 	coolers and warming units may be similarly monitored to determine operational fitness based on 	the temperature emitted from the cooler or warming unit. For example, food coolers (both open 	and closed) may generally have an external temperature that is lower than an ambient 	temperature, while warming units, such as a warming over, may generally have an external 	temperature that is higher than an ambient temperature. One or more thermal 	sensors 120 positioned near the unit may identify a temperature increase of the cooler or a 	temperature decrease of the warming unit and may transmit a thermal image and/or thermal 	data relating to the cooler or warming unit to the central computer system 130.”)
		It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Almogy method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain with the aforementioned teachings regarding determining, via the flow analysis data, a status of a piece of equipment in the supply chain, in view of Jones, wherein modern retail environments to be able to detect fluctuations in temperatures emitted from the exterior of a temperature control unit in order to detect loss of efficiency and/or to predict imminent failure of the system prior to actual failure. In such a case, a worker can be alerted to the condition of the unit prior to actual failure of the unit (see Jones: ¶ [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jones, the results of the combination were predictable.

Regarding Dependent Claim 293, Almogy / Jones method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1 and 292 above, and Jones further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein the piece of equipment is a cooler (see at least Jones: ¶ [0038]. Jones notes that “temperature control units such as food coolers and warming units may be similarly monitored to determine operational fitness based on the temperature emitted from the cooler or warming unit. For example, food coolers (both open and closed) may generally have an external temperature that is lower than an ambient temperature, while warming units, such as warming ovens, may generally have an external temperature that is higher than an ambient temperature. One or more thermal sensors 120 positioned near the unit may identify a temperature increase of the cooler or a temperature decrease of the warming unit and may transmit a thermal image and/or thermal data relating to the cooler or warming unit to the central computer system 130.”)

Regarding Dependent Claim 294, Almogy / Jones method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1 and 292-293 above, and Jones further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein the status corresponds to a malfunction in a cooling cycle (see at least Jones: ¶ [0065] & ¶ [0071]. Jones teaches that the system may also detect a change in the temperature emitted by the cooler 360, which may contain perishable, cold-temperature products, such as dairy products, which may indicate a possible malfunction of the cooling system. The thermal sensors 310 may be any sensor that is suitable for detecting a heat source. In some embodiments, the thermal sensors 310 may be infrared sensors. The infrared sensors may be, for example, a passive infrared sensors, thermal imagers, or any other sensors that detect thermal radiation, electromagnetic radiation, infrared energy, or any other type of energy. In some embodiments, the thermal sensor may comprise an infrared camera, such as, for example, a forward looking infrared (FLIR) camera. See also ¶ [0071]: “The thermal profile for Cooler 3 in FIG. 6 also illustrates a longer cooling cycle time than Coolers 1 and 2, and also a longer cycle time that than Cooler 3 in FIGS. 4 and 5. Potential causes for the thermal profile of Cooler 3 in FIG. 6 may include, for example, problems with the thermostat or PID controller, low coolant in the compressor, or over packing of the cooler with product. In any case, such a deviation may cause an alert to be communicated to a store worker to investigate the cause of the deviation.”)

Regarding Dependent Claim 295, Almogy / Jones method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Claims 1 and 292-293 above, and Jones further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
	- wherein the status corresponds to a door of the cooler being open (see at least Jones: ¶ [0068] & ¶ [0072-0073]. Jones notes that FIGS. 4 to 8 illustrate examples of thermal monitoring of a cooler system which may contain cold-temperature food products, such as dairy products or frozen products, in a retail facility. The coolers may be open coolers or closed coolers, and may also be freezers. The coolers in FIGS. 4 to 8 (Cooler 1, Cooler 1, and Cooler 3) may be arranged side by side in the retail facility, with one or more thermal sensors directed toward the coolers to thermally monitor the coolers and the surrounding area. Also at ¶ [0072]: “The spike in temperature may also be caused by the cooler door being left open longer than is usually expected. In some cases, such a spike may cause an alert to be communicated to a store worker to investigate the cause of the deviation. In other cases, the system may be configured to tolerate such temporary spikes. This data may also be useful in tracking customers and customer behavior in various areas of the facility.”)

Regarding Dependent Claim 296, Almogy / Jones method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Independent Claim 1 above, and Jones further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
	- generating, based at least in part on the flow analysis data, an alarm that indicates at least one of the corresponding single items of sale is approaching a temperature threshold (see at least Jones: ¶ [0037] & ¶ [0060-0062]. Jones notes that the central computer system 130 may then compare the obtained thermal image to known thermal profiles as described above to determine whether the temperature control unit is losing efficiency and/or is approaching failure. In some embodiments, the temperature control unit may be determined to be losing efficiency and/or approaching failure when the thermal image indicates a temperature that is higher than one or more predetermined threshold temperatures. ¶ [0062]: “The system may be configured to automatically generate one or more alerts and/or tasks based on a determination that a temperature-sensitive item has been abandoned in an ambient-temperature portion of the retail facility and/or based on a determination that the temperature-sensitive item has remained in the ambient-temperature area of the retail facility for greater than a predetermined duration. For example, the system may instruct a motorized unit and/or a store worker to survey the area to retrieve and assess the temperature-sensitive item.”)

Regarding Dependent Claim 297, Almogy / Jones method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Independent Claims 1 and 296 above, and Jones further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- wherein the temperature threshold is defined in part, by a standard operating procedure (see at least Jones: ¶ [0040-0042].)

Regarding Dependent Claim 298, Almogy / Jones method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain teaches the limitations of Independent Claims 1 and 296 above, and Jones further teaches the method for monitoring and reporting on a condition of a plurality of items of sale, subject to spoilage, throughout a supply chain comprising:
- calibrating an alert condition of the micro-climate sensor that corresponds to the at least one single item of sale, the calibration based at least in part on a location of the micro-climate sensor (see at least Jones: ¶ [0024] & ¶ [0065]. Jones notes that “the thermal sensor 120 may be configured to detect changes in ambient temperature due to, for example, heat emitted by customers present in the portion of the retail facility, heat emitted by temperature control units experiencing reduced efficiency/and or are nearing failure, changes in the thermal profile of a temperature control unit, such as a cooler or a warming unit, indicating a deviation from a recommended temperature range for the given perishable products, and changes in temperature due to perishable (hot or cold) retail item being abandoned or left in an incompatible portion of the retail facility.” See also at ¶ [0065].)
- wherein generating the alarm is based at least in part on the calibrated alert condition (see at least Jones: ¶ [0026] & ¶ [0038]. Jones notes that food coolers (both open and closed) may generally have an external temperature that is lower than an ambient temperature, while warming units, such as warming ovens, may generally have an external temperature that is higher than an ambient temperature. One or more thermal sensors 120 positioned near the unit may identify a temperature increase of the cooler or a temperature decrease of the warming unit and may transmit a thermal image and/or thermal data relating to the cooler or warming unit to the central computer system 130. The central computer system 130 may then compare the obtained thermal image to known thermal profiles as described above to determine whether the cooling or warming unit is cooling or warming properly for the perishable products contained therein. See also at ¶ [0042].)

Examining Claims with Respect to Prior Art
25. 		Claims 74-75 are objected to as being dependent upon a rejected base claims (e.g., 	Claims 62 and 74), but would be allowable if rewritten in independent form (e.g., Claims 1 and 	62) as well as addressing the 35 U.S.C. 101 rejection and correcting the Claim Objection to 	Dependent Claim 5 and including all of the limitations of the base claims and any intervening 	claims.
		Claim 76 is objected to as being dependent upon a rejected base claims 	(e.g., 	Independent Claim 62), but would be allowable if rewritten in independent form (e.g., Claims 1 	and 62) as well as addressing the 35 U.S.C. 101 	rejection and correcting the Claim Objection to 	Dependent Claim 5 and including all of the limitations of the base claims and any 	intervening claims.
Regarding Dependent Claims 74-76, none of these references listed and/or searched either individually or in combination teach:
wherein the server is further structured to generate and transmit, in response to the deviation data, a recommended action value corresponding to a sale-improvement action to be taken with respect to at least one item of sale of the plurality (see Dependent Claim 74);
the electronic device is further structured to interpret and display the recommended action value (see Dependent Claim 74);
wherein the sale-improvement action is at least one of: moving the at least one item of sale to a location; or discounting the at least one item of sale (see Dependent Claim 75);
the server is further structured to generate and transmit, in response to the deviation data, a recommended action value indicating that at least one item of the plurality is to be disposed (see Dependent Claim 76);
the electronic device is further structured to interpret and display the recommended action value (see Dependent Claim 76).
The closest prior arts are as follows:
1) US PG Pub (US 2017/0300847 A1) to Jones.
2) US PG Pub (US 2019/0152634 A1) to Almogy.
	Regarding Jones reference, Jones teaches that the control circuit may be further configured to alert a worker when a temperature control unit is determined to be failing or is otherwise compromised. The temperature control unit may be determined to be failing when a thermal image of the temperature control unit indicates a warmer temperature than expected based on a known thermal profile of the temperature control unit. In such a case, the control circuit may match the thermal image of the temperature control unit with a known thermal profile correlating to a failure or a pre-failure state of the unit. In other embodiments, failure or loss of function may be detected or predicted when a thermal image of a cooler containing cooled products, such as, for example dairy products, indicates a higher temperature than expected, or a warming unit containing warmed products, such as, for example, ready-to-eat prepared foods, indicates a lower temperature than expected.
Therefore, Jones either individually or in combination with the additional claim limitations does not teach or suggest teach:
wherein the server is further structured to generate and transmit, in response to the deviation data, a recommended action value corresponding to a sale-improvement action to be taken with respect to at least one item of sale of the plurality (see Dependent Claim 74);
the electronic device is further structured to interpret and display the recommended action value (see Dependent Claim 74);
wherein the sale-improvement action is at least one of: moving the at least one item of sale to a location; or discounting the at least one item of sale (see Dependent Claim 75);
the server is further structured to generate and transmit, in response to the deviation data, a recommended action value indicating that at least one item of the plurality is to be disposed (see Dependent Claim 76);
the electronic device is further structured to interpret and display the recommended action value (see Dependent Claim 76).
Regarding Almogy reference, Almogy teaches facilitating the transfer of individual product items from incoming bulk form into dedicated trays for inspection, sorting, selection, and packaging. Inspection may comprise interrogation of product items within a tray by electromagnetic (e.g., optical, hyperspectral) or other (e.g., physical, acoustic, gas sensing, etc.) techniques. Prior to packaging, product items disposed within the tray may be stored in a moveable carousel responsible for controlling environmental factors such as temperature, humidity, illumination, ambient gases, product-to-product interactions, and/or others. Movement of product items from a carousel's transfer station to an outside staging position may be accomplished using robots and/or conveyor belts. Embodiments may allow rapid, low-cost consumer selection of specific individual product items based upon their accompanying metadata (e.g., source, identifier), in combination with the results of inspection (e.g., visual appearance). Embodiments may receive product items pre-packaged in tray format to expedite inspection, sorting, selection, and packaging.
Therefore, Almogy either individually or in combination with the additional claim limitations does not teach or suggest teach:
wherein the server is further structured to generate and transmit, in response to the deviation data, a recommended action value corresponding to a sale-improvement action to be taken with respect to at least one item of sale of the plurality (see Dependent Claim 74);
the electronic device is further structured to interpret and display the recommended action value (see Dependent Claim 74);
wherein the sale-improvement action is at least one of: moving the at least one item of sale to a location; or discounting the at least one item of sale (see Dependent Claim 75);
the server is further structured to generate and transmit, in response to the deviation data, a recommended action value indicating that at least one item of the plurality is to be disposed (see Dependent Claim 76);
the electronic device is further structured to interpret and display the recommended action value (see Dependent Claim 76).
	Therefore, when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683